Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation "the frame bodies are made of metal or non-metal material", and the claim also recites "the frame bodies are respectively a metal piece and a non-metal piece" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “made of metal or non-metal material” is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2013/0203532 A1).
Regarding claim 1, Jordan teaches a bicycle rear derailleur (10), configured to be mounted on a bicycle frame (paragraph 0019), comprising:
	a linkage assembly (18);
	a chain guide (25);
	a pivot (shaft 40), wherein an end of the pivot is fixed on the chain guide (paragraph 0024);
	a one-way bearing (clutch 46), sleeved on the pivot (paragraph 0026);
	a connecting component (sleeve 48), disposed on the linkage assembly and connected to the one-way bearing, wherein the one-way bearing allows the pivot to rotate with respect to the connecting component only in a rotation direction (paragraphs 0027-0028); and
	at least one resistance applying component (50), being radially movable (paragraph 0027), wherein the at least one resistance applying component is configured to radially press against the connecting component to provide resistance to rotational movements of the pivot, the one-way bearing, and the connecting component in a direction opposite to the rotation direction (paragraphs 0027-0028);
	wherein the connecting component (sleeve 48) is a sleeve (paragraph 0027), the connecting component has an insertion hole and an annular inner surface forming the insertion hole, the one-way bearing (clutch 46) is located in the insertion hole of the connecting component (paragraph 0027) and is in tight contact with the annular inner surface of the connecting component. 
In another embodiment of the same invention, Jordan teaches that the one resistance applying component (250) is located in the insertion hole of the connecting component (sleeve 248) and is configured to press against the annular inner surface of the connecting component (paragraph 0046-0048). The structure and function of the connecting component (248) and resistance applying component (250) of this embodiment is the same as the connecting component (48) and resistance applying component (50) of the previous embodiment, with the only change being where the resistance applying component is disposed. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the connecting component as taught by Jordan with the resistance applying component and one-way bearing located in the insertion hole of the connecting component, as it has been held that rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the one-way bearing and the at least one resistance applying component along an axial direction of the pivot, as it has been held that rearranging of parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70, and since the applicant has not disclosed that the axial arrangement solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the resistance applying component and one-way bearing arranged along a radial direction. 

Regarding claim 8, Jordan teaches a bicycle rear derailleur according to claim 1 disclosed above, and further teaches that the derailleur comprises an elastic component (44), wherein two opposite ends of the elastic component are respectively fixed to the linkage assembly (18) and the chain guide (25), as it is well known in the art (Jordan, paragraph 0025) for torsion springs to function in derailleurs. 

Regarding claim 9, Jordan teaches a bicycle rear derailleur according to claim 8 disclosed above, and further teaches that the elastic component (44) and one-way bearing (clutch 46) are arranged along an axial direction of the pivot (Jordan, paragraph 0025 and fig 2).

Regarding claim 10, Jordan teaches the bicycle rear derailleur according to claim 9 disclosed above, and further teaches that the linkage assembly (18) includes a fixed component (12), a movable component (16) and two links (20, 22), two opposite ends of each of the links are respectively and pivotably disposed on the fixed component and the movable component (Jordan, paragraph 0018), the movable component has a first accommodation space and a second accommodation space connected to each other (see pic 3 labeled below), the pivot is disposed through the second accommodation space, the pivot is partially located in the second accommodation space and partially located in the first accommodation space (see pic 3 below), the one-way bearing and the connecting component (sleeve 48) are located in the first accommodation space (see pic 3 below), the movable component and the chain guide together form an annular space therebetween (see pic 3 below), the annular space surrounds the second accommodation space (see pic 3 below), and the elastic component (44) is located in the annular space (see pic 3 below).

    PNG
    media_image1.png
    263
    509
    media_image1.png
    Greyscale


Regarding claim 11, Jordan teaches a bicycle rear derailleur according to claim 8 disclosed above, and further teaches that the elastic component (44) surrounds the one-way bearing (clutch 46)(Jordan, fig 2 and pic 3 above). 

Regarding claim 13, Jordan teaches a bicycle rear derailleur according to claim 1 disclosed above, and further teaches that the chain guide (25) further comprises two frame bodies (28, 30), a guide pulley and a tension pulley (32, 34), the guide pulley and the tension pulley are rotatably located between the frame bodies (Jordan, paragraph 0022), and the end of the pivot (40) is fixed on one of the frame bodies (Jordan, paragraphs 0022-0025 and figures 1 and 2). 

Claims 3-5, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2013/0203532 A1) as applied to claim 1 above, and further in view of Yamaguchi (US 2014/0371013 A1).
Regarding claim 3, Jordan teaches the bicycle rear derailleur according to claim 2 disclosed above, but fails to teach a mount component. Yamaguchi, however, teaches a mount component (cover member 54) that comprises a pillar portion (see labeled pic. 1 below) and a flange portion (see labeled pic. 1 below), the flange portion radially protrudes from the pillar portion, the flange portion is fixed on the linkage assembly (Yamaguchi, paragraph 0046), the pillar portion is partially located in the insertion hole of the connecting component (member 20), the at least one resistance applying component (64) is disposed on the portion of the pillar portion located in the insertion hole (Yamaguchi, paragraph 0052-0056). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the mount component as taught by Yamaguchi in the design of the derailleur as taught by Jordan, as such component aids in fixing the movable member to the bicycle derailleur in a compact manner (Yamaguchi, paragraphs 0005 and 0046).
	Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance. 

    PNG
    media_image2.png
    519
    356
    media_image2.png
    Greyscale

Regarding claim 4, Jordan and Yamaguchi teach the bicycle rear derailleur according to claim 3 disclosed above, and Yamaguchi further teaches that the derailleur comprises a resistance controlling component (52), wherein the pillar portion (see pic 1 above) of the mount component (54) has a mount hole (54b), the at least one resistance applying component (64) is located between the mount hole and the annular inner surface, the resistance controlling component is movably disposed in the mount hole, and the resistance controlling component is movable towards the chain guide along an axial direction of the pivot to press against the at least one resistance applying component (Yamaguchi, paragraph 0052-0056). Yamaguchi teaches that the mount component (54) primarily functions as the resistance applying component, but it would be obvious to one having ordinary skill in the art that the mount component is acted on by, or rotated by the rotation of, component 52 and is therefore controlled by component 52. 
Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance.

Regarding claim 5, Jordan and Yamaguchi teach the rear derailleur according to claim 4 disclosed above, but both fail to teach that the resistance controlling component is in a tapered pillar, or that the resistance controlling component tapers towards the chain guide. 
	Jordan, however, does teach that the resistance applying component (50) is tapered, and teaches a resistance controlling component (54) that tapers towards the chain guide and is in a tapered bore (52) (Jordan, paragraph 0027), which functions in a similar fashion to a resistance controlling component in a tapered pillar. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the mounting component (54) as taught by Yamaguchi with tapers as taught by Jordan such that the resistance applying and resistance controlling components can provide more radial compliance (Jordan, paragraph 0027) while in a compact assembly (Yamaguchi, paragraphs 0005 and 0046). 
Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance.

Regarding claim 7, Jordan and Yamaguchi teach the rear derailleur according to claim 3 disclosed above, and further teach that the at least one resistance applying component (50) as taught by Jordan is separate from the pillar portion of the mount component (54) as taught by Yamaguchi.
Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance.

Regarding claim 8, Jordan and Yamaguchi teach the rear derailleur according to claim 1 disclosed above, and Jordan further teaches the derailleur comprises an elastic component (44), wherein two opposite ends of the elastic component are respectively fixed to the linkage assembly and the chain guide, as it is well known in the art (Jordan, paragraph 0025) for torsion springs to function in derailleurs. 
	Yamaguchi also teaches an elastic component (50) with two opposite ends (50b and 50c) disposed between the linkage assembly and the chain guide (Yamaguchi, paragraph 0045). This biasing element is the same as that taught by Jordan, but more detailed.
Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance.

Regarding claim 12, Jordan and Yamaguchi teach the rear derailleur according to claim 11 disclosed above, and Jordan further teaches that the linkage assembly (18) includes a fixed component (12), a movable component (16) and two links (20, 22), and two opposite ends of each of the links are respectively and pivotably disposed on the fixed component and the movable component (Jordan, paragraph 0018). Jordan however fails to teach that one accommodation space holds all of the one-way bearing, the connecting component and the elastic component. 
	Yamaguchi however teaches that the movable component (20) and chain guide (22) together form a first accommodation space (see pic 4 below), the one-way bearing (66), the connecting component (62) and the elastic component (50) are all located in the first accommodation space (see pic 4 below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the derailleur as taught by Jordan and Yamaguchi in a way as taught by Yamaguchi such that the one-way bearing, elastic component, and connecting component are all disposed in the first accommodation space, as it keeps the assembly compact and simple. 

    PNG
    media_image3.png
    361
    581
    media_image3.png
    Greyscale

Yamaguchi and Jordan are considered analogous to the claimed invention as both pertain to derailleur systems with rotation resistance.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2013/0203532 A1) and Yamaguchi (US 2014/0371013 A1) as applied to claim 4 above, and further in view of Chang (US 2018/0370598 A2).
Regarding claim 6, Jordan and Yamaguchi teach the rear derailleur according to claim 4 disclosed above, and Jordan further teaches that the derailleur comprises a cover (plug 75) that is mounted on the linkage assembly (Jordan, paragraphs 0044-0045), but fails to teach that it covers the flange portion of the mount component, or that it has a through hole. 
	Chang, however, teaches a cover (150) that is mounted on the linkage assembly and covers the flange portion of the mount component (148), and has a hole (Chang, paragraphs 0063-0065), and also teaches a screw (shaft 126) with a head portion and a hole located on the head portion (Chang, figure 13). Additionally, Chang teaches that the hole diameter of the cover hole is smaller than an outer diameter of the head portion of the screw, and is larger than a hole diameter of the hole of the screw (see illustrated pic 2 below). 

    PNG
    media_image4.png
    323
    522
    media_image4.png
    Greyscale

	The hole in the cover is not a through hole, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the hole a through hole, as such a modification would still contribute to the function of adjusting the resistance element without any further tampering of parts within the assembly. 
	Additionally, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the resistance controlling element (52) taught by Yamaguchi take form of a screw as taught by Chang (paragraphs 0027-0030, 0037, 0039), as it performs the same function as a screw by having a threaded relationship with the mounting component (54)(Yamaguchi, paragraph 0046) and can be easily secured against unwanted adjustments (Chang, paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the derailleur as taught by Jordan and modified by Yamaguchi as disclosed above to have a cover as taught by Chang such that the mounting component is covered and the diameter of the hole of the cover is smaller than the diameter of the screw head and larger than the diameter of the screw hole, as such a configuration allows for the inner components of the derailleur to be protected yet still be adjustable (Chang, paragraphs 0030 and 0064). 
Jordan, Yamaguchi, and Chang are all considered analogous to the claimed invention as all three pertain to derailleur assemblies with rotation resistance. 
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Regarding the rejection of the amended claim 1, the applicant argues that the cited prior art, Jordan, fails to disclose that the resistance applying component and one-way bearing are arranged along an axial direction of the pivot. While this is true, it would have been an obvious design choice to one having ordinary skill in the art to rearrange the resistance applying component and one-way bearing such that the two components are arranged in an axial direction as opposed to a radial direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, the applicant has not disclosed that such an arrangement would solve any stated problems or is for any particular purpose, and it appears that the invention would perform equally well with the two components of note being arranged in a radial direction. Both arrangements perform the function of applying resistance to rotational movements of the pivot, one-way bearing, and connecting component with substantially the same elements arranged in a slightly different way. The claims dependent on claim 1 are not further amended, and so still stand rejected for depending on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagano (US 4850940 A), Nagano (US 4323357 A), Campagnolo (US 6350212 B1), Charles (US 3181383 A), Nagano (US 4692131 A), Bohm (US 9039551 B2), Buhlmann (US 4946425 A), Dal Pra' (US 7874948 B2), Mario (GB 2110322 A), Georges (FR 2506251 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651